                                                                Case 2:19-cv-01217-APG-NJK Document 6 Filed 08/01/19 Page 1 of 3
                                                            


                                                          .HOO\+'RYH(VT                                              
                                                            1HYDGD%DU1R
                                                          7DQ\D1/HZLV(VT
                                                            1HYDGD%DU1R
                                                          61(// :,/0(5//3
                                                            +RZDUG+XJKHV3DUNZD\
                                                          6XLWH
                                                            /DV9HJDV1HYDGD
                                                          7HOHSKRQH
                                                            )DFVLPLOH
                                                          (PDLONGRYH#VZODZFRP
                                                                   WOHZLV#VZODZFRP
                                                       
                                                            Attorneys for Defendant
                                                          Wells Fargo Bank, N.A.
                                                       
                                                                                            81,7('67$7(6',675,&7&2857
                                                      
                                                                                                     ',675,&72)1(9$'$
                                                      

                                                      
             3883 Howard Hughes Parkway, Suite 1100




                                                            7,72(3(5(=
Snell & Wilmer




                                                                                                                     &DVH1RFY$3*1-.
                    Las Vegas, Nevada 89169




                                                                                      3ODLQWLII
                         LAW OFFICES

                          702.784.5200




                                                                                                                    67,38/$7,21$1'25'(572
                               L.L.P.




                                                            YV                                                       (;7(1''($'/,1()25
                                                                                                                    '()(1'$17725(6321'72
                                                            (48,)$;,1)250$7,216(59,&(6                             3/$,17,))¶6&203/$,17
                                                         //&:(//6)$5*2%$1.1$                              
                                                                                                                       ),5675(48(67 
                                                                                   'HIHQGDQWV                      
                                                      

                                                                   ,W LV KHUHE\ VWLSXODWHG E\ DQG EHWZHHQ 3ODLQWLII 7LWR ( 3HUH] ³3ODLQWLII´  WKURXJK KLV
                                                         DWWRUQH\'DYLG+.ULHJHUDQG'HIHQGDQW:HOOV)DUJR%DQN1$ ³:HOOV)DUJR´ WKURXJKLWV
                                                         DWWRUQH\VWKHODZILUPRI6QHOO :LOPHU//3DVIROORZV
                                                                   :HOOV)DUJR¶VUHVSRQVHWR3ODLQWLII¶V&RPSODLQWLVFXUUHQWO\GXH$XJXVW,QWKH
                                                         LQWHUHVWRIFRQVHUYLQJFOLHQWDQGMXGLFLDOUHVRXUFHV:HOOV)DUJRUHTXHVWVDQG3ODLQWLIIDJUHHV
                                                         WKDW:HOOV)DUJRVKDOOKDYHDQH[WHQVLRQXQWLO$XJXVWLQZKLFKWRILOHLWVUHVSRQVHWR
                                                         3ODLQWLII¶V&RPSODLQW
                                                         
                                                         
                                                         

                                                                                                   
                                                            
                                                                                                                                                                        
                                                                
                                                                Case 2:19-cv-01217-APG-NJK Document 6 Filed 08/01/19 Page 2 of 3
                                                            


                                                                    7KLVLVWKHSDUWLHV¶ILUVWUHTXHVWIRUDQH[WHQVLRQRIWLPHWRUHVSRQGWRWKH&RPSODLQWDQGLV
                                                          QRWLQWHQGHGWRFDXVHDQ\GHOD\RUSUHMXGLFHWRDQ\SDUW\EXWLVLQWHQGHGVRWKDW:HOOV)DUJRFDQ
                                                          FRQGXFWDGLOLJHQWVHDUFKDQGREWDLQUHFRUGVQHFHVVDU\WRSUHSDUHLWVUHVSRQVH
                                                          
                                                            'DWHG$XJXVW                              'DWHG$XJXVW
                                                                                                              
                                                                 61(// :,/0(5//3                                 +$,1(6 .5,(*(5//&
                                                       

                                                       
                                                              %\/s/ Tanya N. Lewis                                %\/s/ David H. Krieger
                                                                .HOO\+'RYH 19%DU1R                          'DYLG+.ULHJHU(VT  
                                                                  7DQ\D1/HZLV 19%DU1R                          6(DVWHUQ$YH6WH
                                                                +RZDUG+XJKHV3DUNZD\                               +HQGHUVRQ19
                                                                  6XLWH
                                                               /DV9HJDV1HYDGD
                                                                  Attorneys for Defendant Wells Fargo                    Attorney for Plaintiff Tito E. Perez
                                                               Bank, N.A.
                                                                                                                        e-signature added with permission
                                                         'DWHG$XJXVW                              
             3883 Howard Hughes Parkway, Suite 1100




                                                            
Snell & Wilmer




                                                               +DLQHV .ULHJHU//&
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      
                               L.L.P.




                                                             %\/s/ Shawn W. Miller
                                                                    6KDZQ:0LOOHU(VT  
                                                                 6(DVWHUQ$YH6XLWH
                                                                    /DV9HJDV19
                                                                 
                                                                    Attorney for Defendant Equifax
                                                                 Information Services, LLC
                                                                 e-signature added with permission
                                                            
                                                      
                                                                                                             IT IS SO ORDERED.
                                                      
                                                                                                             Dated: August 2, 2019
                                                                                                          .
                                                                                                             .
                                                                                                          __________________________
                                                                                                             Nancy J. Koppe
                                                      
                                                                                                             United States Magistrate Judge
                                                      

                                                      

                                                      

                                                      

                                                            
                                                            
                                                                                                                                                            
                                                                
